DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain color.  Specifically, figures 1 and 2 contain grey colorations.  Grey colorations do not qualify as the required black ink on white paper, and easily become blurred or lost during scanning and printing of the document. 
Drawings are normally required to be submitted in black ink on white paper.  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
 Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "(a) the first incoming row having one or more incoming columns of new data and the first master row corresponding to the incoming row having no data”.  This claim language explicitly requires that the incoming row have both “new data” and “no data”.  One of ordinary skill in the art would identify that this as a logically impossible situation.  The same incoming row cannot have both new data and no data at the same time.  For examination purposes this claim limitation has been construed to mean --(a) the first incoming row having one or more incoming columns of new data and the first master row having no data--.  Note that parent claim 1 Step (d) details that “a first master column in a first master row of the master table corresponds to the first incoming column of the first incoming row”.  This claim limitation establishes the relationship between the first master row and the first incoming row.

Claims 7 and 17 recite the limitation “performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table to: (a) identify all the incoming rows and all the corresponding master rows as the updateable table rows for updating; and (b) identify all the incoming rows and all the corresponding master rows as the updateable table rows not for updating”.  This claim limitation requires identifying the same rows as both for updating and not for updating.  This is logically impossible.  For examination purposes this claim limitation has been construed to mean -- performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table to identify all the incoming rows and all the corresponding master rows as the updateable table rows either (a) for updating or (b) not for updating--.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 4 depends from claim 3 which depends from claim 1, yet claim 4 claims performing the steps of claim 2.  Claim 4 does not include all the limitations of claim 2.  For examination purposes claim 4 has been construed as depending from claim 2.
Claim 14 depends from claim 13 which depends from claim 11, yet claim 14 recites performing the steps of claim 12.  Claim 14 does not include all the limitations of claim 12.  For examination purposes claim 14 has been construed as depending from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souder [5806074].

With regard to claim 1 Souder teaches A method of updating data (Souder, Column 8, line 6 “how to resolve update”) in a master file (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320) of a file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”) comprising:
(a) providing incoming data arranged as an incoming table (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) corresponding to the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), the incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102) where each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in at least one or the one or more incoming rows has new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
(b) providing the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”) arranged as a master table (Souder, Figure 3, Table 324) having one or more master rows (Souder, Figure 3, Table 324 see the rows 100-102) where each master row has one or more master columns (Souder, Figure 3, Table 324 see the columns empno, ename, comm), at least one of the one or more master columns in at least one of the one or more master rows has old data as the data in the table (Souder, Figure 3 Table 324); 
(c) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table (Souder, Figure 3 Table 324 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”); 
(d) determining, in response to the first incoming column of the first incoming row not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table contains data (Souder, Figure 3, Table 320, see the data for rows 101, and 102); and 
(e) using, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table containing old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20).  

With regard to claims 2 and 12 Souder further teaches comprising not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”), in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”).  

With regard to claims 3 and 13 Souder further teaches creating the updated master file by performing the steps (c) - (e) of claim 1 for all the one or more incoming rows and all the one or more incoming columns of the incoming table and for all the one or more master rows and all the one or more master columns of the master table (Souder, Figure 4 and 5, Step “A” for each column group).  

With regard to claims 4 and 14 Souder further teaches performing the steps of claim 2 for all the one or more incoming rows and all the one or more incoming columns of the incoming table and for all the one or more master rows and all the one or more master columns of the master table (Souder, Figure 4 and 5, Step “A” for each column group).  

With regard to claims 5 and 15 Souder further teaches applying a filtering process comprising: comparing the first incoming row of the incoming table with the corresponding first master row of the corresponding master table (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”), and in response to the first incoming row having one or more incoming columns of new data and the first master row corresponding to the incoming row having old data (Souder, Column 9, lines 59-61 “A column group has an update conflict if both the originating site and the receiving sight have updated the column group before propagating their updates to each other”; Column 10, lines 1-3 “When there is no update conflict for a column group”), identifying the first incoming row and the corresponding first master row as an updateable table row for updating (Souder, Column 10, lines 1-3 “When there is no update conflict for a column group, the current values that he receiving site are updated with the new values from the originating site”).  

With regard to claims 6 and 16 Souder further teaches performing a filtering process comprising: 
comparing the first incoming row of the incoming table with the corresponding first master row of the corresponding master table (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”); and 
in response to (a) the first incoming row having one or more incoming columns of new data and the first master row corresponding to the incoming row having no data (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”), or (b) the first incoming row having no new data in any of the one or more incoming columns and the first master row corresponding to the incoming row having old data or no data as the primary key values are copied indicating no change (Souder, Column 9, lines 39-44 “Not all old and new values of all columns in the replicated row are copied and forwarded to the receiving site.  Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the row are always copied and forwarded to the receiving site”), identifying the incoming row and the corresponding master row as an unupdateable table row that is not for updating as discarding the values to resolve a conflict in the case of a (Souder, Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”) or as maintaining the data in any field not to be updated in the case of b (Souder, Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20).  

With regard to claims 7 and 17 the Souder further teaches performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table (Figure 4 and 5, Step “A” for each column group) to: (a) identify all the incoming rows and all the corresponding master rows as the updateable table rows for updating; and (b) identify all the incoming rows and all the corresponding master rows as the unupdateable table rows not for updating as performing the update, or marking the conflict as resolved as necessary (Column 10, lines 1-33; Figure 428 “cache the appropriate values for the column group.  These will not be applied until the enter row is determined to be error free”); and 
performing steps (c) - (e) of claim 1 to only the incoming rows and the corresponding master rows identified as updateable table rows to create updated table rows (Column 9, lines 39-44 “Not all old and new values of all columns in the replicated row are copied and forwarded to the receiving site.  Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the row are always copied and forwarded to the receiving site”).  

With regard to claims 8 and 18 Souder teaches performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table (Souder, Figure 4 and 5, Step “A” for each column group) to: (a) identify all the incoming rows and all the corresponding master rows as the updateable table rows for updating (Sauder, Figure 428 “cache the appropriate values for the column group.  These will not be applied until the enter row is determined to be error free”); and (b) identify all the incoming rows and all the corresponding master rows as the unupdateable table rows not for updating as discarding the values to resolve a conflict in the case of a (Souder, Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”) or as maintaining the data in any field not to be updated in the case of b (Souder, Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20); and 
performing a union process comprising merging the updateable table rows with the unupdateable rows to create the updated master file (Souder, Column 10, lines 13-15 “the current values of the column group at the receiving site are updated with the newly determined values (Block 428 and 526)”;  One of ordinary skill in the art would recognize this process as merging the updated values with the existing values to determine the new values (Souder, Column 1, lines 63 “to reconcile the two modified replicates or to merge the updates into a composite version of the data structure”).  

With regard to claim 9 Souder teaches performing a union process comprising merging the updated table rows with the unupdateable rows to create the updated master file (Souder, Column 10, lines 13-15 “the current values of the column group at the receiving site are updated with the newly determined values (Block 428 and 526)”;  One of ordinary skill in the art would recognize this process as merging the updated values with the existing values to determine the new values (Column 1, lines 63 “to reconcile the two modified replicates or to merge the updates into a composite version of the data structure”).  

With regard to claim 10 Souder teaches writing the updated master file to the file storage system (Souder, Column 10, lines 21-23 “the current values of all column group sat the receiving site can be updated with the new values using a single UPDATE command”).

With regard to claim 11 Souder teaches A computer program product comprising a machine readable medium storing instructions that, when executed by at least one programmable processor (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”), cause the at least one programmable processor to perform operations comprising:
(a) providing incoming data arranged as an incoming table (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) corresponding to the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), the incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102) where each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in at least one or the one or more incoming rows has new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
(b) providing the master file as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”) arranged as a master table (Souder, Figure 3, Table 324) having one or more master rows (Souder, Figure 3, Table 324 see the rows 100-102) where each master row has one or more master columns (Souder, Figure 3, Table 324 see the columns empno, ename, comm), at least one of the one or more master columns in at least one of the one or more master rows has old data as the data in the table (Souder, Figure 3 Table 324); 
(c) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table (Souder, Figure 3 Table 324 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”); 
(d) determining, in response to the first incoming column of the first incoming row not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table contains data (Souder, Figure 3, Table 320, see the data for rows 101, and 102); and 
(e) using, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table containing old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20).

20. A system comprising: 
at least one programmable processor as the processor 102 (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”); 
a database (Souder, Figure 2, 107 and 108) comprising a plurality of (Souder, Column 6, lines 33 “data objects which may be shard or replicated by other nodes”) master files as the table displayed in Figure 3 set up in a replicated environment with site B being the only master site (Souder, Figure 3, 330; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), each master file arranged and formatted as a master table having one or more master rows (Souder, Figure 3, Table 314 see the rows 100-102), wherein each master row has one or more master columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more master columns in one or more master rows containing old data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
at least one user device for creating an update file (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”), the update file arranged and formatted as a incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102), wherein each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in one or more incoming rows configured to contain new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’) input by a user using the at least one user device (Souder, Column 7, lines 32 “An additional user input device”); 
a machine-readable medium storing instructions that, when executed by the at least one programmable processor (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”), cause the at least one programmable processor to perform operations comprising: 
(a) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table (Souder, Figure 3 Table 324 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”); 
(b) determining, in response to the first incoming column of the first incoming row not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table contains data (Souder, Figure 3, Table 320, see the data for rows 101, and 102);
(c) using, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table containing old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20); and 
(d) not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”), in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stamos [6058401] which incorporates the teachings of Souder in Column 1, lines 1-10).  One of ordinary skill in the art would recognize that the teachings of Stamos are built using the techniques of Souder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156